— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review four determinations of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging four determinations finding him guilty of violating various prison disciplinary rules. The Attorney General has advised this Court by letter that the determinations at issue have been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of White v Goord, 15 AD3d 795 [2005]).
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.